This opinion will be unpublished and
                            may not be cited except as provided by
                            Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A15-1090

                               Baron Montero Jones, petitioner,
                                        Appellant,

                                               vs.

                                      State of Minnesota,
                                         Respondent.

                                     Filed April 11, 2016
                                          Affirmed
                                       Peterson, Judge

                                Hennepin County District Court
                                 File No. 27-CR-03-071227

Baron M. Jones, Faribault, Minnesota (pro se appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Brittany D. Lawonn, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

         Considered and decided by Peterson, Presiding Judge; Worke, Judge; and Kirk,

Judge.

                           UNPUBLISHED OPINION

PETERSON, Judge

         Appellant challenges the district court’s denial of his second postconviction petition,

arguing that the district court abused its discretion by refusing to address claims that he

contends were not addressed in its earlier decisions. We affirm.
                                           FACTS

       In 2003, appellant Baron Montero Jones entered the unlocked door of an on-campus

college apartment and sexually penetrated a woman who was unconscious due to alcohol

consumption. In 2004, Jones was convicted of third-degree criminal sexual conduct and

first-degree burglary. Jones filed a direct appeal, asserting that (1) the district court erred

by not suppressing evidence because his Fourth and Fifth Amendment rights were denied

when a private security guard recorded his pre-arrest statement, and (2) the evidence was

insufficient to support his convictions. This court affirmed. State v. Jones, No. A04-0841

(Minn. App. May 10, 2005), review denied (Minn. July 19, 2005).

       In 2007, Jones filed a pro se postconviction petition, challenging his convictions on

several grounds: (1) structural errors in the trial because the district court was biased or

partial; (2) prosecutorial misconduct based on a failure to timely disclose the security

guard’s recording; and (3) ineffective assistance of counsel. In his petition, Jones outlined

the procedural history of his claims and stated that he had raised the issue of violations of

Title III of the Omnibus Crime Control and Safe Streets Act of 1968, 18 U.S.C. §§ 2510-

2520,1 in each of the prior proceedings but that he was not raising it in the 2007 petition.

This court concluded that Jones’s claims were either not supported by the record or were

barred under State v. Knaffla, 309 Minn. 246, 252, 243 N.W.2d 737, 741 (1976), because

the claims were known, but not raised, at the time of Jones’s direct appeal. Jones v. State,

No. A07-0799 (Minn. App. May 20, 2008).


1
 These sections of the federal code deal with the interception of wire, electronic, and oral
communications.

                                              2
         In 2012, Jones moved to correct his sentence because he had not received credit

against his conditional-release term for the period of time he spent on supervised release.

The district court corrected his sentence, which expired in November 2012 after he had

fully served his term of imprisonment, his supervised release, and his conditional release.

         On May 12, 2015, Jones submitted a petition titled as a writ of coram nobis to correct

errors in his 2004 trial, primarily the admission of the security guard’s recording and

structural errors based on judicial bias. Jones also alleged that no court had reviewed his

claim of violations of Title III. The district court treated the submission as a postconviction

petition and denied its as untimely under Minn. Stat. § 590.01, subd. 4 (2014), without an

evidentiary hearing. Jones filed this appeal, arguing that he is entitled to “at least one

substantive right of review” because the appellate courts had not previously considered his

claims.2

                                         DECISION

         Although Jones refers to the current action as a petition for a writ of coram nobis,

this common law writ for the correction of factual errors at trial has been superseded by

the postconviction remedy. See Hooper v. State, 838 N.W.2d 775, 781 (Minn. 2013)

(noting that the postconviction act states “that the postconviction remedy ‘takes the place

of any other common law . . . remedies which may have been available for challenging the

validity of a conviction, sentence, or other disposition’” (omission in original) (quoting




2
    Jones has filed petitions in federal district court that have also been denied.

                                                 3
Minn. Stat. § 590.01, subd. 2 (2012))); see also State v. Kubus, 243 Minn. 379, 381, 65

N.W.2d 217, 218 (1955) (explaining write of coram nobis).

       We review the denial of a postconviction petition for an abuse of discretion. Brown

v. State, 863 N.W.2d 781, 786 (Minn. 2015). A postconviction petitioner is entitled to a

hearing unless “the files and records of the proceeding conclusively establish that the

petitioner is not entitled to relief.” Id. (citing Minn. Stat. § 590.04, subd. 1 (2014)). “[A]

postconviction court may summarily deny a claim that is time barred by the postconviction

statute of limitations.” Id. Minn. Stat. § 590.01, subd. 4(a), provides that a postconviction

petition must be filed within two years after the later of the entry of judgment of conviction

or sentence, or an appellate court’s disposition of the petitioner’s direct appeal. Jones’s

current petition was filed almost ten years after the disposition of his direct appeal.

       Certain exceptions may excuse the failure to file a timely petition. See Minn. Stat.

§ 590.01, subd. 4(b) (listing exceptions). The burden of proof is on the petitioner to

establish the facts alleged in the petition by a fair preponderance of the evidence. Minn.

Stat. § 590.04, subd. 3. (2014). Jones has not provided proof of facts that establish any of

the exceptions to the limitations period. Before the district court, he generally alleged that

he had been disabled since birth, without providing any supporting evidence, and that his

petition was made in the interests of justice. The interests-of-justice exception applies only

in exceptional circumstances, and Jones has not alleged any exceptional circumstances.

See Colbert v. State, 811 N.W.2d 103, 105 n.2 (Minn. 2012). We conclude, therefore, that

Jones’s petition is time-barred under Minn. Stat. § 590.01, subd. 4(a).




                                              4
       Furthermore, all claims for relief made in a direct appeal or earlier petition for

postconviction relief and all claims that were known or should have been known at the time

of an earlier appeal or petition are barred. Walen v. State, 777 N.W.2d 213, 215 (Minn.

2010). The claims that Jones makes in his current petition were either addressed in his

direct appeal and first postconviction petition, or were known or should have been known

at the time of his direct appeal and prior postconviction petition. Consequently, the claims

are barred and may not be raised in the current petition.

       Because Jones’s petition is time-barred and because the claims made in the current

postconviction petition were raised or should have been raised in Jones’s direct appeal or

earlier postconviction petition, we affirm.

       Affirmed.




                                              5